                       Case 1:19-cv-02170-EK-LB Document 84-4 Filed 11/26/20 Page 1 of 8 PageID #: 728

                                                             Remy Green Timesheet
                                                          Rudler v. MLA Law, 19-cv-2170
Project/Time entry                                                 Start date        Time
Pre-Fee Application Time
                                     Follow up TC with clerk            11/05/2020     0.100
          TC with clerk re: EK's preferences on settlement              10/27/2020     0.100
                 Draft cover letter and file signed settlement          10/27/2020     0.300
           Make changes agreed on w/ JM; email final copy               10/23/2020     0.400
                                       Settlement TC with JM            10/23/2020     0.500
            Emails with JMal.; draft response re: settlement            10/22/2020     0.600
                                              Draft Settlement          10/14/2020     1.300
                                                    TC with JM          10/14/2020     0.300
                                                 return JM call         10/13/2020     0.100
                                                    TC with JM          10/06/2020     0.300
                  Finalize and file class cert motion package           09/30/2020     0.600
 Draft and edit notice of motion; collect exhibits and print
                                                   declarations         09/30/2020     0.500
         Final review of all documents; consistency/blanks;
                                       TOA/TOC, final edits             09/30/2020     1.400
                        Draft/edit class cert memo (Att'n to
                      merits/standards/application to facts)            09/29/2020     2.300
                                     Draft atty dec (class cert)        09/28/2020     1.000
Research FDCPA and NYGBL interactions on class issues;
                                             on remedy issues           09/28/2020     1.800
Edit class cert memo and declarations, check citations, and
                                               review authority         09/28/2020     1.900
                     Draft declarations for class cert motion           09/27/2020     0.500
           Research on class cert. issues in FDCPA context              09/27/2020     1.500
                                  review JM WP and re-draft             09/26/2020     2.500
                                                emails with JM          09/24/2020     0.300
Prepare for and attend conferece; follow up TC to attempt
                                                      to settle.        09/18/2020     1.300
                      Case 1:19-cv-02170-EK-LB Document 84-4 Filed 11/26/20 Page 2 of 8 PageID #: 729

                                                           Remy Green Timesheet
                                                        Rudler v. MLA Law, 19-cv-2170

Re-read correspondence to prepare for JM's requested call        09/15/2020   0.400
                                                TC with JM       09/15/2020   0.700
                                          Review JM filing       08/31/2020   0.200
                                       Review Arleo filing       08/31/2020   0.200
  TC with Arleo re: confi; review proposed revised confi
                                                       letter    08/31/2020   0.200
    Prepare formal letter confirming (already existing and
            written) informal agreement on confidentiality       08/29/2020   0.400
                     TC with Arleo re: breakdown in A/C
         relationship/housekeeping on agreed obligations         08/28/2020   0.200
                         Draft/research motion for waiver        08/27/2020   2.800
                                      Draft email to Arleo       08/27/2020   0.300
       TC with Arleo re: arleo withdrawal; confidentiality       08/27/2020   0.300
                                              TC with arleo      08/25/2020   0.200
                    TC with Arleo; TC with JM w/ update          08/24/2020   0.400
                                   Review depo transcript        07/27/2020   0.600
        Order of Operations letter brief -- finalize and file    07/22/2020   0.800

 Final preparation for and attend/conduct JM's deposition        07/22/2020   5.200
                   Prepare Deposition exhibits and outline       07/22/2020   0.900
                   Prepare Deposition exhibits and outline       07/21/2020   2.500
         Draft and research order of operations letter brief     07/20/2020   2.900
                 Deposition Preparation (research property
   ownership/corporate issues unaddressed by Arleo's rog
                                 responses, despite request)     07/14/2020   0.800
 prepare for and attend motion/housekeeping conference;
                     follow up communications with Arleo         07/01/2020   1.000
Final preparation for and attend P's deposition (inc. .2 start
                              delay); debrief with client (.4)   06/30/2020   2.100
                  Case 1:19-cv-02170-EK-LB Document 84-4 Filed 11/26/20 Page 3 of 8 PageID #: 730

                                                       Remy Green Timesheet
                                                    Rudler v. MLA Law, 19-cv-2170
                               MLA prep for deposition       06/29/2020   1.500
                               MLA prep for deposition       06/29/2020   0.100
    Respond to Arleo communications (incl. providing
 documents already provided multiple times, at Arleo's
                                                 request)    06/25/2020   0.900
                                          TC with Arleo      06/23/2020   0.500
    Summary email from TC with RA (at RA's request)          06/17/2020   0.300
                          TC with RA (meet and confer)       06/17/2020   0.700
    Review Defendants' third amended class discovery
                                               responses     03/12/2020   0.500
         respond to D's discovery refusals (and insults)     03/12/2020   0.300
                        call with BR re: Def's discovery     03/03/2020   0.700
           revise RFA responses based on call with BR        03/03/2020   0.500
                           TC with JM; TC with RA (.8)       03/02/2020   0.900
                                             TC with JM      03/02/2020   0.400
                      TC with JM re: docket, R68 letter      02/28/2020   0.500
                      TC with JM re: docket, R68 letter      02/28/2020   0.200
                     Draft Letter Motion re: R68 Offer       02/28/2020   2.100
                         TC with JM and with Client (.3)     02/27/2020   0.300
                         TC with JM and with Client (.3)     02/27/2020   0.300
                         TC with JM and with Client (.3)     02/27/2020   0.400
Draft response to Amended Answer/Letter motion for
                                                      stay   02/27/2020   1.400
                              MLA letter re latest filings   02/26/2020   0.200
 research various issues raised by Defendats' stay letter    02/25/2020   1.000
                                   Draft response to OC      02/24/2020   0.400
                         Draft letter re motion schedule     02/24/2020   0.700
                    TC with JM re: planning/next steps       02/24/2020   0.500
                    TC with JM re: planning/next steps       02/24/2020   0.300
                call with BB (NACA) re: Arleo conduct        02/23/2020   0.900
                      Case 1:19-cv-02170-EK-LB Document 84-4 Filed 11/26/20 Page 4 of 8 PageID #: 731

                                                            Remy Green Timesheet
                                                         Rudler v. MLA Law, 19-cv-2170
  communicatin with new OC re; 68 offer and class issues          02/21/2020   0.400
      Draft motion to strike/toll/declare invalid R68 offer       02/21/2020   0.300
      Draft motion to strike/toll/declare invalid R68 offer       02/21/2020   0.700
  communicatin with new OC re; 68 offer and class issues          02/21/2020   0.400
                                       Call with Jess M (atty)    02/20/2020   0.200
                  review R68/correspond with D's new atty         02/20/2020   0.400
  Call with     (para) (assigning class cert brief and papers)    02/19/2020   0.700
                   communicatin with new OC (Arleo/RA)            02/19/2020   0.300
          Draft letter motion to compel (non responses on
                                          numerosity, letters)    02/18/2020   1.400
          Draft letter motion to compel (non responses on
                                          numerosity, letters)    02/18/2020   1.100
                                   Prelim Class Cert drafting     02/18/2020   2.300
              Respond to Def's position on class discovery        02/17/2020   0.800
    Draft letter to court re: SJ/Judgment on the pleadings        02/14/2020   2.500
                       Call with RAC counsel re: subpoena         02/14/2020   0.200
    Draft letter to court re: SJ/Judgment on the pleadings        02/14/2020   0.500
                            settlement discussions with Defs      02/13/2020   0.300
                                Draft email to RAC's lawyers      02/04/2020   0.300

Prep for M&C call (0.3); Attempt to call OC, begin to draft
  email re: failure to answer call (.2); attend M&C call (late)   02/04/2020   0.900
                                    TC with JM re: discovery      02/03/2020   0.200
     response to John Mal. asking me to find the citation to
 case the Court directed him to review (.3); prepare meet &
                     confer letter re: Def's (non-)production     02/03/2020   1.600

 Review Def's "production," discuss responses with Jess M         02/03/2020   0.800
   Review notes from teleconference; re-read case cited by
                                                    Court         01/29/2020   0.200
                      Case 1:19-cv-02170-EK-LB Document 84-4 Filed 11/26/20 Page 5 of 8 PageID #: 732

                                                            Remy Green Timesheet
                                                         Rudler v. MLA Law, 19-cv-2170
                                Draft Amended Complaint           01/29/2020   0.700
                                Draft Amended Complaint           01/29/2020   0.400
                         Attend Pre-motion Teleconference         01/29/2020   0.900
                                     prepare for conference       01/29/2020   0.600
                              Call chambers; call/email OC        01/23/2020   0.200
Research legal assertions in Def's settlement position (e.g.,
     debt letter does not need exact number despite text of
 FDCPA; 7th Cir. has "approved" letter at issue (they have
                                            not -- see Miller))   01/17/2020   1.700
                                               Settlement Call    01/16/2020   0.400
      Travel to and attend in person premotion conference
  (including waiting b/c Court's schedule was overbooked)         01/15/2020   3.200
                         Prepare for Pre-Motion Conference        01/14/2020   1.400
                                 Finalize Rule 26 disclosures     01/14/2020   0.400
                         Prepare for Pre-Motion Conference        01/13/2020   0.400
                         Prepare for Pre-Motion Conference        01/13/2020   0.300
Magistrate jurisdiction research (cross-objection timing and
                                    appeal directly to circuit)   01/08/2020   0.300
 Call with RAC's attys (.3); Research and provide response
                                                 to RAC attys     01/06/2020   0.800
                                          Draft D&I for class     12/31/2019   1.000
    calls/emails with Defs' counsel, attempt to accomodate
        whatever objections counsel had to P's statement of
                       position; TC with JM re adjournment        12/20/2019   3.500
                                      call with Def's Counsel     12/19/2019   0.100
                                   respond to Def's Counsel       12/18/2019   0.200
     Discussion with Jess M. re: responses to Def's counsel       12/18/2019   0.400
Draft third party deposition/research third party discovery
                                                        issues    12/09/2019   0.300
                      Case 1:19-cv-02170-EK-LB Document 84-4 Filed 11/26/20 Page 6 of 8 PageID #: 733

                                                          Remy Green Timesheet
                                                       Rudler v. MLA Law, 19-cv-2170
Draft third party deposition/research third party discovery
                                                      issues    12/09/2019   0.700
                   Draft and research MSJ/Strike materials      12/06/2019   4.100
                                  letter discussion with JM     12/03/2019   0.400
      Draft Pre-Motion Conference Opp (Defs' motion to
                                                    dismiss)    12/02/2019   1.100
                                 Prepare Rule 26 Materials      12/02/2019   0.800
                                 Prepare Rule 26 Materials      12/01/2019   1.800
     MLA Draft Email to OC regarding outstanding non-
                                           settlement issues    11/29/2019   1.000
                                    settlement call with JM     11/27/2019   0.300
                                 Prepare Rule 26 Materials      11/27/2019   0.200

wait for OC's call scheduled for 12:00 (until email at 12:30)   11/26/2019   0.600
       Attempt to schedule and comm'n with OC re: Rule
                                               26/settlement    11/26/2019   0.300
                                  Prepare Rule 26 Materials     11/26/2019   0.400
                                  Prepare Rule 26 Materials     11/22/2019   0.300
                                             conference call    11/20/2019   0.600 Reduce .6 - VAGUE
                        Prepare and research opp to vacate      11/15/2019   1.000
                        Prepare and research opp to vacate      11/14/2019   1.800
                        Prepare and research opp to vacate      11/13/2019   0.900
                        Prepare and research opp to vacate      11/13/2019   0.600
                        Prepare and research opp to vacate      11/13/2019   0.300
                        Prepare and research opp to vacate      11/13/2019   0.800
                        Prepare and research opp to vacate      11/13/2019   1.800
                        Prepare and research opp to vacate      11/12/2019   1.500
                               Prepare opp to Good Cause        11/06/2019   0.300
                               Prepare opp to Good Cause        11/06/2019   0.600
                               Prepare opp to Good Cause        11/06/2019   0.400
                       Case 1:19-cv-02170-EK-LB Document 84-4 Filed 11/26/20 Page 7 of 8 PageID #: 734

                                                             Remy Green Timesheet
                                                          Rudler v. MLA Law, 19-cv-2170
                                      PHV motion response                10/30/2019     0.400
                        PHV motion response and research                 10/29/2019     2.500
                                         Subpoena follow up              10/28/2019     0.800
                                           Draft Class RTAs              10/18/2019     1.100
 Review Def'ts letter threatening sanctions, research issues
                                                         raised          10/18/2019     1.500
                      Discuss subpoena with process server               10/16/2019     0.200
                      Discuss subpoena with process server               10/14/2019     0.300
                                       Response to JM email              10/07/2019     0.400
                              Prepare Third Party Subpoena               10/03/2019     0.600 Reduce .6 - Duplicative
                              Prepare Third Party Subpoena               10/02/2019     0.700
                                    draft discovery Requests             10/01/2019     1.800
             Respond to request for order/set out demand                 09/25/2019     0.600
                          assign discovery tasks to paralegal            09/25/2019     0.200
                   research drop service; alternative service            09/17/2019     0.800
                         Draft motion for limited discovery              08/12/2019     1.000
         Finalize/file default (Clerk's Default/Form order)              08/05/2019     0.700
Research default motion; D's history of defaults (att'n to "is
                                             this a strategy?")          08/02/2019     0.300
                                       Draft Default motion              08/02/2019     1.200
                                     Draft extension request             07/09/2019     0.500
 Discuss MLA with NDIL counsel (.3); call with client (.4);
                       Draft Complaint and file (remainder)              04/12/2019     3.800
Total                                                                                 134.900                   $375    $50,587.500
                                                                    As reduced:       133.700                   $375    $50,137.500


                                       Fee application time
Finalize, review for glaring errors, and file full application (e        11/26/2020     0.400
Rudler - Finalize timesheets and insert numbers; review and              11/26/2020     0.700
                      Case 1:19-cv-02170-EK-LB Document 84-4 Filed 11/26/20 Page 8 of 8 PageID #: 735

                                                         Remy Green Timesheet
                                                      Rudler v. MLA Law, 19-cv-2170
Draft memo (TOC/TOA with digital tools)                        11/26/2020    0.200
Draft memo (BriefCatch [a digital editing tool] review)        11/26/2020    0.300
Draft memo (editing, fill in blanks, cite check/add support
where appropriate)                                             11/26/2020    0.300
Draft memo (research on obstinate defendant fees)              11/26/2020    0.300
Draft memo (att'n to reasonable fees; inserts from
declaration)                                                   11/26/2020    0.500
Draft Green Declaration                                        11/26/2020    1.200
Draft memo (att'n to veil piercing)                            11/26/2020    0.800
Draft memo (att'n to facts/case history)                       11/26/2020    1.700
Fee application drafting (att'n to reasonableness of time)     11/25/2020    1.400
Set up and begin drafting fee application                      11/25/2020    0.700
Research/respond to Defendants' response on offers             11/18/2020    0.100
Research/respond to Defendants' refusal to provide an
offer                                                          11/18/2020    0.100
Research/respond to Defendants' refusal to provide an
offer                                                          11/18/2020    0.100
Email answer JM's question                                     11/13/2020    0.100
Research and respond on Defendants' objections to fee
demand                                                         11/12/2020    0.300
Prepare fee demand                                             11/10/2020    1.300
                                                                            10.500                 $375   $3,937.500

                                                                                     GRAND TOTAL          $54,075.000
